Citation Nr: 0820739	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  00-22 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio.  A VA Form 9 dated in January 2004 was submitted by the 
veteran requesting a BVA hearing at a local VA office.  The 
veteran did not show for the scheduled hearing nor did he ask 
to have the hearing rescheduled.  Therefore, the Board 
hearing request was considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).  

The issue of entitlement to service connection for a thyroid 
disorder is in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the veteran has been diagnosed as having PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  

After a careful review of the claims folder, the Board finds 
that letters dated in August 2001 and May 2005 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed disability and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally, the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006 the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.  

The Board acknowledges that full VCAA notice was provided 
after the initial unfavorable AOJ decisions.  However, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 notice was provided to the veteran, the claim was 
readjudicated in an October 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board finds that VA also fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder.  Post-service treatment have also been 
obtained from VA and non-VA health care providers including, 
but not limited to, E.R. Brodsky, M.D., W.J. Gramann, M.A. 
Glasser, M.D., and the Columbus VA Outpatient Center (VAOC).  
The Board notes that the veteran has identified private 
health care providers that he says treated him for his PTSD, 
and that records from those physicians have not been 
obtained.  The veteran was advised by letters as well as by 
the October 2007 that these physicians had either responded 
negatively or had not replied to the RO's request for 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Board notes that he was 
afforded a September 2007 VA examination in conjunction with 
his claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issue does not involve simple diagnoses.  See Jandreau.  
The veteran is not competent to render a diagnosis.  Thus, 
the veteran's lay assertions are not competent or sufficient.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

Service connection for PTSD requires the following three 
elements: (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone." Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the veteran.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2007).

In this case, service connection must be denied because the 
preponderance of the evidence is against the finding that the 
veteran has a current medical diagnosis of PTSD.  The 
veteran's service treatment records do not indicate that he 
was treated for psychiatric disorders during service and his 
October 1967 separation examination report does not reflect 
any psychiatric disorders.  

Following service, the veteran submitted an August 2000 note 
from a private examiner (Dr. Brodsky) stating that the 
veteran had been suffering from an anxiety disorder for over 
20 years.  According to the note, the veteran's symptom logy 
includes feelings of guilt and worry, and irritability.  It 
was also indicated that the veteran is medicated for the 
anxiety disorder.  The examiner made no reference to the 
veteran having a diagnosis of PTSD.  Similarly, while 
documenting complaints of depression, stress, and 
irritability and treatment for the same, records received 
from Dr. Glasser dated from December 1998 to February 2000 
are silent with respect to the veteran having a diagnosis of 
PTSD.  

Recognition is given to the fact that, in a note dated in May 
2006, Dr. Gramann indicated that the veteran was under his 
care for anxiety and PTSD.  However, treatment records from 
Dr. Gramann, dated from January 2002 to August 2006 fail to 
document a diagnosis of PTSD.  Instead, over that span, the 
veteran is noted as having an anxiety disorder for which he 
is medicated.  

Also for consideration is the report of a July 2006 VA 
psychiatry consultation.  The VA examiner noted the veteran's 
past medical and psychiatric history which included an 
anxiety disorder.  Following review of the veteran's military 
and social history and the administration of a mental status 
examination, the veteran was diagnosed as having an 
adjustment disorder not otherwise specified.  In so 
concluding, the examiner specifically noted that the veteran 
did not meet the criteria for PTSD.  

A similar conclusion/diagnosis was made in the September 2007 
VA psychiatric examination report.  The veteran was diagnosed 
as having sedative, hypnotic, or anxiolytic dependence along 
with a personality disorder not otherwise specified.  The VA 
examiner concluded that the veteran did not report symptoms 
that would fulfill the criteria for a diagnosis of PTSD.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board affords greater probative value to the July 
2006 consultation and September 2007 report.  Each was based 
on a mental status evaluation and review of the veteran's 
clinical history.  A rationale was also included in the 
negative findings.  By contrast, the May 2006 note from Dr. 
Gramann was nothing more than a note.  No rationale was 
provided.  There was also no indication that the PTSD 
diagnosis was based on any testing or clinical history 
review.  The probative value of the note from Dr Gramann is 
also undermined by the fact that the records received from 
him are utterly devoid of him diagnosing or treating the 
veteran for PTSD.

The Board acknowledges the veteran's personal assertions that 
he suffers from PTSD.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Without evidence of a current diagnosis of PTSD which 
conforms to diagnostic criteria under DSM-IV, a preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply, and the 
claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran is also seeking service connection for a current 
thyroid disorder.  He argues that his thyroid disorder was 
cause or aggravated by his in-service exposure to herbicides 
(Agent Orange) and/or radiation.  

The veteran has submitted evidence that he currently has a 
thyroid disorder.  A January 1999 note from a private 
examiner mentions that the veteran was currently worried 
about a thyroid disorder diagnosis.  The veteran's complaints 
included that of a sore throat.  The same examiner noted a 
potential thyroid disorder in February 1999 and thought a 
second opinion was necessary.  A review of notes from a 
different private examiner reveals that the veteran was 
treated for hypothyroidism in March 2002, June 2003, and July 
2004.  

Service treatment records show that the veteran was treated 
for a sore throat several times while in service.  The 
veteran was also afforded a VA Agent Orange registry 
examination in October 2005.  The VA examiner notes under 
"Clinical Impression" that the veteran has a thyroid 
disorder, namely, hypothyroidism.  However, the examiner did 
not provide an etiological opinion with his diagnosis.  

In light of the foregoing, the Board finds that further 
development of the veteran's claim is necessary for fair 
adjudication.  The veteran's diagnosis of hypothyroidism from 
his October 2005 examination should be reviewed in an attempt 
to determine a proper etiology, and whether there is a nexus 
between his current disability and the symptoms and sore 
throats he incurred while in service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be asked to provide 
the name(s) of any health care provider 
that has treated him for a sore throat or 
thyroid disorder since service discharge.  
Any negative responses should be properly 
reported into the record.

2. The RO/AMC should issue a VCAA letter 
addressing the veteran's claim for 
service connection for a thyroid 
disorder, to include as being due to 
exposure to ionizing radiation.  The 
letter should include the specific 
requirements in connection with a claim 
involving exposure to ionizing radiation.

3. If the veteran provides competent 
scientific or medical evidence that any 
of his claimed thyroid disorder is a 
radiogenic disease, then the RO/AMC 
should follow the development provided 
under 38 C.F.R. § 3.311 (2007), to 
include determining whether the veteran 
was exposed to ionizing radiation, 
obtaining a dose estimate, and referring 
the case to the Under Secretary for 
Benefits, should the fact warrant such.

4. The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current thyroid disorder, 
to include hypothyroidism.  The examiner 
should review the claims folder prior to 
examination and indicate that the claims 
folder was reviewed in connection with 
the examination.  Any indicated tests and 
studies should be conducted if the 
examiner deems it appropriate.

Following completion of the above, the 
examiner should then provide an opinion 
as to whether any thyroid disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the veteran's 
active service, to include his presumed 
exposure to herbicide agents.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has a 
thyroid disorder that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

5. After completion of the above, and any 
other development deemed necessary, 
review the expanded record and determine 
if the veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


